Citation Nr: 1449260	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-42 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), inclusive of the issue of whether new and material evidence has been received to reopen a previously denied claim therefor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 1971 and from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which it was determined that new and material evidence had not been received by VA with which to reopen a previously denied claim therefor.  

The record reflects that the RO's development of the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder has to date been limited to the more restricted question of entitlement to service connection for PTSD, inclusive of the question of the newness and materiality of the evidence.  Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), and the fact that various other psychiatric diagnoses are identified by the record, the issue before the Board is expanded to include any acquired psychiatric disorder.  This aspect is further addressed in the REMAND below.  

In his substantive appeal, the Veteran requested a hearing before the Board, sitting at the RO.  That proceeding was thereafter scheduled to occur in August 2014, and despite the fact that written notice was provided to the Veteran well in advance as to the date, time, and location of that hearing, he failed to appear for his scheduled hearing and has not presented evidence of good cause for his non-appearance.  No other request for a hearing remains pending.   

The Board herein finds that new and material evidence has been received so as to permit reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD.  That reopened claim is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied by the RO in February 1992 and following notice to the Veteran of the adverse action taken and his appellate rights, a timely appeal thereof was not then initiated.  

2.  Following entry of the February 1992 denial of service connection, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, including PTSD.  


CONCLUSION OF LAW

The RO decision of February 1992, denying service connection for PTSD, is final, and new and material evidence has been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ that are not appealed within in the prescribed time period are final.   38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, certain chronic diseases, including a psychosis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection for PTSD was initially and most recently denied by VA through an RO rating decision of February 1992.  The basis of that decision was that sufficient evidence of an inservice stressor leading to PTSD was not of record.  Following the RO's issuance of written notice to the Veteran of the adverse action taken and of his appellate rights in March 1992, he did not initiate an appeal and to that extent, the February 1992 denial was rendered final.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes the Veteran's July 2007 stressor statement in which he not only describes his inservice witnessing of the accidental shooting of a fellow soldier during a card game, which the RO found in the context of the current claim to be insufficiently detailed for purposes of conducting research to verify the occurrence of the stressor, but also another stressor relating to the circumstances involved in an inservice confrontation with a superior and the aftermath thereof, including his trial at Special Court Martial and subsequent confinement following a finding of guilt, with a resulting suicide attempt.  The latter it is noted was not addressed by the RO either in the context of his earlier claim or this claim to reopen and inasmuch as the credibility of that account, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), that evidence meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, including PTSD, by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received by VA, the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and, to that extent alone, the benefit sought on appeal is granted. 


REMAND

Further evidentiary development is deemed necessary as to the Veteran's reopened claim for several reasons.  The Board notes initially that in light of the expansion of the claim to include all acquired psychiatric disorders compliance with the VA's statutorily imposed duties to notify and assist is needed.  As well, much additional documentary evidence was added to the actual or electronic claims folder since issuance of the statement of the case in November 2009 and there is no indication in the record that the RO considered that evidence prior to its certification of the instant appeal to the Board.  In addition, clarifying details from the Veteran as to each of his claimed inservice stressors are needed so as to permit VA to undertake meaningful research in an attempt to verify the occurrence of each such stressor.  And, if any claimed stressor is in fact verified, further VA examination for linkage of any such stressor to the postservice onset of PTSD is needed.  Also, the record includes a notation that the Veteran was hospitalized at a VA facility in June 2009 for an adjustment disorder with depressed mood and PTSD, but records relating to that period of hospitalization have yet to be obtained and reviewed.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake any and all actions necessary for compliance with the VA's duties to notify and assist the Veteran with respect to his expanded claim of entitlement to service connection for any acquired psychiatric disorder.  

2.  Request that the Veteran furnish in writing an additional statement in which he provides clarifying details, including the who, what, when, and where as to each alleged stressor leading to the onset of his claimed PTSD.  

3.  Then, to the extent feasible, attempt to verify the occurrence of each claimed stressor leading to the onset of the Veteran's PTSD.  

4.  Obtain for inclusion in the Veteran's VA claims folder any pertinent VA treatment records, not already on file, including but not limited to the VA hospital records for a period of care from June 22 to June 24, 2009, for an adjustment disorder with depressed mood and PTSD.  

5.  If a stressor is found to have been verified, then arrange for the Veteran to undergo a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder, inclusive of PTSD.  The claims folder or a copy thereof, including this remand, should be provided to the examiner.  The requested examination should encompass a complete psychiatric history, mental status evaluation, and any testing deemed necessary by the examiner.  Pertinent diagnoses pertaining to any acquired psychiatric disorder, including the specific presence or absence of PTSD, depression, major depression, and an adjustment disorder, should be fully set forth. 

The examiner is asked to offer medical opinions as to the following questions, providing a complete rationale for each opinion offered:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any inservice stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor or stressors? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or a nexus to service as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

6.  Lastly, adjudicate the issue of the Veteran's entitlement to service connection for any acquired psychiatric disorder, to include PTSD, based on the reopened claim therefor.  If any benefit sought continues to be denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, prior to return of the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


